                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MARCELLA BRYSON,

                  Plaintiff,

v.                                                           Case No.: 2:19-cv-250-FtM-38NPM

WAL-MART STORES EAST LP,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court is Plaintiff’s Unopposed Amended Motion for the Court to Defer

Consideration of Summary Judgment (Doc. 30) filed on January 16, 2020. Pursuant to

Federal Rule of Civil Procedure 56(d), Plaintiff requests that the Court defer consideration

of Defendant’s Motion for Summary Judgment (Doc. 26) so that additional discovery may

be completed.        Because discovery does not close until July 1, 2020, and the parties

agree, the Motion will be granted.

        Accordingly, it is now

        ORDERED:

        (1)     Plaintiff’s Unopposed Amended Motion for the Court to Defer Consideration

of Summary Judgment (Doc. 30) is GRANTED.

        (2)     Defendant’s Motion for Summary Judgment (Doc. 26) is DENIED AS

MOOT.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible f or a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
      DONE and ORDERED in Fort Myers, Florida this 3rd day of February, 2020.




Copies: All Parties of Record




                                        2
